         Case 3:18-cr-00319-JO         Document 106        Filed 01/31/19    Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
LEAH K. BOLSTAD, OSB #052039
Leah.Bolstad@usdoj.gov
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: 503-727-1000
Attorneys for United States of America



                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



  UNITED STATES OF AMERICA                                3:18-cr-00319-JO

                  v.                                      BILL OF PARTICULARS FOR
                                                          FORFEITURE OF PROPERTY
  MARK LEROY DENCKLAU,
  EARL DEVERLE FISHER,
  KENNETH EARL HAUSE,
  RYAN ANTHONY NEGRINELLI,
                       and
  JOSEPH DUANE FOLKERTS,

                  Defendants.




       The United States of America, by and through Billy J. Williams, United States Attorney

for the District of Oregon, and Leah K. Bolstad, Assistant United States Attorney, hereby files

the following Bill of Particulars for Forfeiture of Property.




Bill of Particulars for Forfeiture of Property                                             Page 1
         Case 3:18-cr-00319-JO        Document 106        Filed 01/31/19      Page 2 of 2




       The United States gives notice that in the forfeiture allegation of the Superseding

Indictment, the United States is also seeking forfeiture of the following property:

       (1)   Real property located at 2880 Brooks Avenue NE, Salem, Oregon (known as the
       “Salem Clubhouse”) and more fully described as,

               Certain real property commonly known as 2880 Brooks Ave. NE, located in the
               City of Salem, County of Marion, State of Oregon, described as follows:

               Beginning at the Southwest corner of Tract 4 in the J.F. McDonald's Fruit Tracts,
               located in Township 7 South, Range 3 West of the Williamette Meridian, Marion
               County, Oregon; thence East, along the South line of the said Tract 4 to the West
               line of the David Presley Donation Land claim No. 60 in said Township and
               Range; thence North, along the said Westerly line, 75.0 feet; thence West and
               parallel with the South line of the said Lot; thence South, along the West line of
               said Lot, 75.0 feet to the place of beginning.


       DATED: January 31, 2019.

                                                     Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     s/ Leah K. Bolstad
                                                     LEAH K. BOLSTAD, OSB #052039
                                                     Assistant United States Attorney




Bill of Particulars for Forfeiture of Property                                               Page 2
